        1:20-cv-01094-JES-JEH # 1-2                Page 1 of 2                                                E-FILED
                                                                             Tuesday, 10 March, 2020 02:22:14 PM
                                                                                    Clerk, U.S. District Court, ILCD

                                         STATE OF ILLINOIS
                                                                                    FILED
                         IN THE CIRCUIT CLERK OF THE ELEVENTH JUDICIAL              11/14/2019 4:21 PM
                                                                                    DONALD R. EVERHART, JR.
                                                                                    CLERK OF THE CIRCUIT COURT
                                         COUNTY OF MCLEAN                           MCLEAN COUNTY, ILLINOIS




CHARLES MOJAPELO,                )

        V                        )                Case No.     2019L0000159

WAL-MART STORES, INC.,           )



Plaintiff, Charles Mojapelo, in his personal capacity, demands damages from the Defendant, Walmart,
and in support thereof states as follows:

                                         PARTIES


    1. That the Plaintiff is an adult citizen of the State of Illinois and a resident of the Mclean County.
    2. That the Defendant, Walmart Inc, hereinafter referred to as "Defendant", is a corporation doing
        business in Illinois.
                                         JURISDICTION

    3. The jurisdiction of the Court is invoked as the events leading up to this lawsuit took place in
       Mclean County which is the area under the jurisdiction of the Court.
                                         FACTS

   4. On or about November 14, 2017, at approximately around 2 or 3 in the morning. Plaintiff was at
      the Walmart, Inc store located at 300 Greenbriar Drive in Normal, IL.
    5. Plaintiff, slipped in the self-check-out area on a wet floor and hit hard with his head the edge of
        a candy stand which was positioned in a dangerous manner with their sharp edges poising
        danger to the customers.
    6. Solely as a result of the failure of the Defendant to make sure that the floor is not wet and does
       not pose danger to customers. Plaintiff sustained serious and severe injuries to his person,
        including, but not limited to, the following injuries: head injuries, concussion, contusion,
        continuing headaches, insomnia, dizziness, anxiety, blurred vision, loss of balance, weakness,
        post-traumatic stress.
    7. Solely as result of the injuries, aforementioned,the Plaintiff has incurred damages and will
        continue to incur damages, including:
       (a)   Past Medical Expenses
       (b)   Future Medical Expenses
       (c)   Past Medical Expenses
       (d)   Past Loss of Income
       (e)   Future Loss of Income
       (f)   Lifestyle Impact
       (g)   Pain and Suffering
         1:20-cv-01094-JES-JEH # 1-2             Page 2 of 2



        (h) The overall health, strength, and vitality have been greatly impaired.

NEGLIGENCE OF THE DEFENDANT


    8. The Plaintiff incorporates herein by reference hereto the allegations of paragraphs 1 through 7
        above.
    9. The aforesaid incident occurred as result of and was the proximate cause of the carelessness,
        negligence, gross carelessness, and reckless conduct of the Defendant.
    10. As a result of the aforesaid conduct and breach of care of the Defendant, Plaintiff sustained the
        injuries, losses, and damages described above, without any negiigence of the Plaintiff
        contributing thereto.

WHEREFORE, Plaintiff demands judgement against the Defendant of an amount in excess of $75,000.00
to be determined at trial, plus costs, pre-judgment interest, post-judgement interest, and for any further
relief that this Honorable Court deems appropriate.



                        JURY DEMAND


Plaintiff hereby requests and demands a trial by a jury.



Respectfully Submitted,




Charles Mojapelo

Plaintiff, Pro Se



Dated: November 13, 2019
